 Case 2:20-cv-02226-PKH Document 10              Filed 02/26/21 Page 1 of 1 PageID #: 22




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

DENNIS LAMPHIER                                                                    PLAINTIFF

v.                                   No. 2:20-CV-02226

JOHN DOE DEPUTY/OFFICER
(Crawford County Sheriff’s Office)                                               DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 9) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court dismiss this action without prejudice for

failure to prosecute. The report and recommendation is proper, contains no clear error, and is

ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 26th day of February, 2021.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
